IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-31153
                          Summary Calendar
                       _____________________


CHARLES POOL; AARON WARD,

                                               Plaintiffs-Appellants,
versus

SABRIA J. HILL, Police Chief; SAM JONES,
Mayor, City of Franklin; CITY OF FRANKLIN,

                                               Defendants-Appellees.

                      ---------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                           (00-CV-1111)
                      ---------------------
                          June 27, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiffs-Appellants, Charles Pool and Aaron Ward, black

males who currently or formerly served as police officers in

Franklin, Louisiana, appeal the district court’s grants of summary

judgment dismissing their federal and state claims that are too

numerous to reiterate here.   It suffices that all arose from or are

connected with Pool’s long-term, on again/off again, adulterous and

consensual sexual affair with Chief Hill, which commenced prior to

Pool’s being hired by Franklin as a policeman.     Ward’s claims have

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the same origin, albeit somewhat less directly, by virtue of his

having been Pool’s police partner.

     The    district   court   issued   a   26-page   Memorandum   Ruling,

painstakingly addressing and analyzing each of the claims advanced

by Pool and Ward, carefully discussing the implications of each,

and thoroughly explicating the applicable law.           In light of the

district court’s patient and comprehensive analysis and disposition

of all claims, nothing would be gained —— and judicial resources

wasted —— by our writing independently:           Ultimately, we would

merely reiterate the reasoning of the district court and would

reach precisely the same conclusions as did that court.                 It

suffices that our de novo review of the record on appeal, the

briefs, and the district court’s rulings in this case convinces us

that the dismissals of all claims asserted by Pool and by Ward were

legally correct, as are the reasons given by that court in its

Memorandum Ruling.     For essentially the same reasons set forth by

the district court, therefore, all rulings, orders, and judgments

appealed from by Pool and Ward are, in every respect,

AFFIRMED.




                                    2